Citation Nr: 1139404	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  07-08 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran  represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June to August of 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's appeal stems from his claim seeking service connection for a "mental health" disorder.  The Veteran has also filed a separate service connection claim for PTSD, which was adjudicated by an unappealed March 2008 rating decision.  As such, the Veteran's claim on appeal has been phrased to reflect that PTSD is not within the scope of his current claim on appeal.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The Veteran's claim was previously remanded by the Board in October 2008 to afford the Veteran an opportunity to testify before the Board (although the Veteran's penal institution denied his request to participate in a hearing) and in January 2010 to attempt to obtain the Veteran's psychiatric treatment records from his correctional facility and to procure a related medical opinion.  Because the benefit sought remains denied, the claim has been returned to the Board for further appellate review.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he developed his current acquired psychiatric disorder as the result of his in-service experiences.  Specifically, he reports that as part of his training during his two months of service, he was educated about nuclear warfare systems and that he found this experience traumatizing, triggering his current psychiatric disorder.  The Veteran posits that the exposure to this information and his perception that he would be engaging in nuclear warfare during service, coupled with his young age at the time of his enlistment (17), resulted in his current psychiatric disorder.

The Veteran's service treatment records reflect that no psychiatric abnormalities were noted on entrance to service and that in August 1980, the Veteran received disciplinary measures for his perceived lack of motivation, lack of respect for his superior officers, and inhalation of a boot dye (as an improvised recreational drug).  At the time it was discovered that the Veteran was using this recreational drug, he reported heavy pre-service drug usage and a pre-service suicide attempt and related hospitalization.  He also reported that he was experiencing flash-back symptoms related to his pre-service drug usage.  A related report completed by one of the Veteran's supervising officers notes that the Veteran was unsuitable for work in nuclear weapons systems.  The Veteran was subsequently referred for mental health treatment, and he was diagnosed with an "inadequate personality" and recommended for discharge.  The Veteran was discharged in August 1980 pursuant to the trainee discharge program, and related documents reflect that he was deemed to be mentally unstable and therefore unfit for service.

The Veteran has been incarcerated on numerous occasions since his discharge from service, and according to the Florida Department of Corrections, he has received related medical treatment dating back to 1981, constituting 13 volumes of medical records.  Unfortunately, these records have not been obtained, despite VA's numerous attempts to obtain them.  As these records are not federal records, the Veteran has the ultimate responsibility for obtaining the records, although VA will (and did, in this instance) request the records on the Veteran's behalf.  However, the correctional facility has advised that payment for the copies of these records must be made before they can be provided to the VA.  The Veteran is reportedly indigent and therefore unable to provide payment; thus, no related records are associated with the Veteran's claims file, with the exception of a few records submitted by the Veteran.  

Among these submitted records are an April 2008 record reflecting the Veteran's treatment for self-inflicted injuries; consent forms reflecting the Veteran's consent to be administered psychiatric medications in May 2008 and August 2010; a February 2009 record reflecting that the Veteran has been enrolled in a mental health treatment program since June 2008, and a January 2010 treatment record.  The January 2010 treatment record reflects a diagnosis of "SCPT" which the Board understands to mean, "schizophrenia, chronic paranoid type," with the treatment provider adding "etiology unknown but appears to have been triggered by his experiences as an adolescent, presumably after entering the military."   

Pursuant to the Board's January 2010 remand instructions, a VA medical opinion was obtained, to include the review of any treatment records received from the Veteran's correctional facility.  However, the related medical opinion, which was authored in March 2011, does not appear to have responded to the question the Board posed, or considered the January 2010 treatment record.  

Given this, the Board finds that the claims file should be returned to this VA medical professional for an opinion as to whether the Veteran's currently-diagnosed psychiatric disorder, initially manifested in service, as suggested by the Veteran's treating psychiatrist at his correctional facility.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination and/or medical opinion is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Moreover, as the Veteran reported during service that he had been hospitalized for treatment related to either his pre-service substance abuse or suicide attempt, an effort to obtain these related treatment records should also be made.  If, and only if, such records are obtained, an opinion should be obtained as to whether the Veteran's psychiatric disorder clearly and unmistakably existed prior to service, and if so, whether it was permanently aggravated beyond its natural progression during service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he submit a completed release form to allow VA to obtain his pre-service hospitalization records related to his pre-service substance abuse and/or suicide attempt, as reported by him during service.

2.  After the completion of this requested development, the Veteran's claims file should be returned to the VA psychologist who rendered the March 2011 medical opinion, if available.  If this VA psychologist is not available, the claims file should be provided to a person of appropriate medical expertise.

The VA clinician should review the Veteran's claims file, including any recently obtained pre-service treatment records, his service treatment records, his post-service psychiatric treatment of record, and his current diagnosis of paranoid schizophrenia, as reflected in the January 2010 treatment record.  The examiner is then asked to opine whether in his/her judgment, it is at least as likely as not that the behavior the Veteran exhibited during service were actually symptoms, or the early stages, of his currently diagnosed psychiatric disorder.  

In the event, pre-service psychiatric treatment records are obtained, the clinician's opinion should address whether those reflect earlier manifestations of the Veteran's current psychiatric disorder, and if so, whether there was a permanent increase in severity of the condition beyond its natural progression during service.   


A complete rationale should be provided for any opinion expressed.  If the examiner determines that a medically sound opinion cannot be reached without resorting to speculation, an explanation as to why that is so should be provided, as well as a description of the evidence that would be necessary to render a definitive opinion.

3.  Then, re-adjudicate the Veteran's claim.  If the full benefit sought with regard to the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

\
_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

